DETAILED ACTION
	This action is a first action on the merits. The claims filed on June 18, 2020 have been entered. Claims 1-20 are pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
This application is a 371 national stage entry of PCT No. US 2018/067826 filed on December 28, 2018 which claims benefit of US provisional application 62/619,063 filed January 18, 2018.

Information Disclosure Statement
The information disclosure statement filed June 18, 2020 has been considered by the Examiner. 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because the recitation of “The present disclosure” is considered an implied phrase. Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 20: The recitation of “and/or distributed temperature sensing” is unclear as to whether the limitations of the distributed temperature sensing is a required limitation of the claim or included in the alternative.  Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-7, 9, 11, 13-14, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roberson et al., US 2014/0367092 (hereinafter Roberson).
Claim 1: Roberson discloses an apparatus for flow measurement in a wellbore (communication assembly 2100 in Fig 21), comprising: 
an external support device (Fig 21) comprising: 
a body (supporting body member, circular portion of 2100, configured as a hinged clamshell, see Fig 21), wherein the body defines a central opening (circular opening shown in Fig 21) for receiving a work string (casing) (hinged clamshell, or a two part assembly, that can be secured around a length of casing, par [0191]); and 
stabilizers (ribs 2101) that extend outwardly from an outer surface of the body (plurality of ribs 2101 that extend longitudinally along communication assembly 2100 and spaced around the periphery of the communication assembly 2100, see Fig 21, par [0179]); and 
at least one flow sensor coupled to the body operable to measure annular flow (MEMS present in the wellbore are used to provide information as to the condition, including flow rate, and/or location of a gas or liquid produced from the subterranean formation, par [0058], communication assembly 2220 can include an acoustic transceiver 2356 to direct ultrasonic waves into the wellbore servicing fluid 2330 and to receive reflected waves, communication assembly can be placed between ribs 1201 or incorporated into ribs 2101, par [0209], flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be placed between ribs 1201 or incorporated into ribs 1201, par [0234]-[0235]), 
a memory module ( electronics assembly 1880 includes memory 1838 par of 1402, par [0156]-[0157], [0182]) carried by the external support device, wherein the memory module is coupled to the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]) for storing measurements of the annular flow from the at least one flow sensor (memory 1838 for either temporary or continued storage of instructions, data, etc., par [0156]); and 
a battery module  (electronics assembly 1800 includes power system 1836 which will include one or more batteries, par [0157]) carried by the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]), wherein the battery module is coupled to the 1836 configured to supply power to electronics assembly 1800 and the entire communication assembly as discussed at 2100, in FIG. 21, par [0157]).
Claim 2: Roberson discloses wherein the external support device (2100) comprises a first portion and a second portion (supporting body member is configured as a clam shell or two part assembly, par [0191]), wherein the external support device (2100) has an open configuration (when hinged clamshell is in the process of being secured around the casing) and a closed configuration (when hinged clamshell is secured around casing as shown in Fig 21, par [0191]) , wherein the body (circular portion of 2100) defines the central opening (opening through center of 2100, shown in Fig 21) in the closed configuration such that the external support device (2100) is concentrically disposed around at least a portion of the work string (hinged clamshell, or a two part assembly, that can be secured around a length of casing, without either having to be joined into casing 20 or casing 20 having to be inserted through the body member, par [0191]).
Claim 3: Roberson discloses the first portion and the second portion are joined at a hinged connection (supporting body member is configured as a hinged clam shell or two part assembly, par [0191]).
Claim 5: Roberson discloses the at least one flow sensor (flow may be monitored with acoustic sensors 2352, par [0209]) is disposed in one of the stabilizers (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]).
Claim 6: Roberson discloses the at least one flow sensor (flow may be monitored with acoustic sensors 2352, par [0209]) is secured to an exterior surface of the body (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be placed between ribs 1201, par [0209], [0234]-[0235])
Claim 7: Roberson discloses the memory module (memory 1838) is disposed on a circuit board (memory 1838 may be any form of electrical storage mechanism, and in most examples will include one or more of volatile or nonvolatile memory, including one or more of DRAM, SRAM, Flash, MRAM, and combinations of any of the foregoing, as well as other known forms of memory device, par [0156]) that is Fig 18 are housed in rib 2101, par [0154]).
Claim 9: Roberson discloses the stabilizers comprise fins (ribs 2101) that extend radially from the outer surface of the body (ribs 2101 extend radially from outer surface of support body, see Fig 21).
Claim 11: Roberson discloses a system for flow measurement in a wellbore (communication assembly 2100 in Fig 21), comprising: 
a work string (casing 20) (Fig 14, par [0075]); 
a plurality of apparatuses (one or more communication assemblies, abstract, communication assembly 2100, Fig 21) secured to the work string at spaced apart locations (mount one or more communication assemblies relative to the exterior of a casing being placed in a borehole, placed in longitudinally spaced relation to one another, abstract, Fig 5, par [0105]) wherein each of the plurality of apparatuses (2100) comprises: 
an external support device (Fig 21) comprising: 
a body (supporting body member, circular portion of 2100, configured as a hinged clamshell, see Fig 21), wherein the body defines a central opening (circular opening shown in Fig 21) for receiving a work string (casing) (hinged clamshell, or a two part assembly, that can be secured around a length of casing, par [0191]); and 
stabilizers (ribs 2101) that extend outwardly from an outer surface of the body (plurality of ribs 2101 that extend longitudinally along communication assembly 2100 and spaced around the periphery of the communication assembly 2100, see Fig 21, par [0179]); and 
at least one flow sensor coupled to the body operable to measure annular flow (MEMS present in the wellbore are used to provide information as to the condition, including flow rate, and/or location of a gas or liquid produced from the subterranean formation, par [0058], communication assembly 2220 can include an acoustic transceiver 2356 to direct ultrasonic waves into the wellbore servicing fluid 2330 and to receive reflected waves, communication assembly can be placed between ribs 1201 or incorporated into ribs 2101, par [0209], flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be placed between ribs 1201 or incorporated into ribs 1201, par [0234]-[0235])
a memory module (electronics assembly 1880 includes memory 1838 par of 1402, par [0156]-[0157], [0182]) carried by the external support device, wherein the memory module is coupled to the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]) for storing measurements of the annular flow from the at least one flow sensor (memory 1838 for either temporary or continued storage of instructions, data, etc., par [0156]); and 
a battery module  (electronics assembly 1800 includes power system 1836 which will include one or more batteries, par [0157]) carried by the external support device (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]), wherein the battery module is coupled to the external support device for supplying power (power system 1836 configured to supply power to electronics assembly 1800 and the entire communication assembly as discussed at 2100, in FIG. 21, par [0157]).
Claim 13: Roberson discloses the system further comprises a fiber-optic cable (cable 1130) coupled to the work string (20) and running along the work string (cable 1130 may be embedded or housed in the groove 1122 and run longitudinally along a length of the groove 1122, Fig 10, par [0121]) wherein the system further comprises a processor (processing unit 1150 at exterior of the wellbore 18, par [0123]) operable to correlate data from the fiber-optic cable (1130) with the measurements of the annular flow (cables 1130 may be situated in groove 1122, one or more data lines configured to carry data signals between downhole devices and an exterior of the wellbore 18, par [0121]-[0122], data interrogation/communication units 1140 transmit the sensor data to the processor 1150, which processes the sensor data, par [0125]).
Claim 14: Roberson discloses the at least one flow sensor (flow may be monitored with acoustic sensors 2352, par [0209]) is disposed in one of the stabilizers (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]).
Claim 17: Roberson discloses method of flow measurement in a wellbore (via communication assembly 2100 in Fig 21), comprising: 
coupling an external support device (communication assembly 2100, shown in Fig 21)  to a portion of a work string (casing 20) (mount one or more communication assemblies relative to the exterior Fig 5, par [0105]), wherein the external support device (communication assembly 2100) carries at least one data collection device on the work string (20) (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]); 
running the work string (casing 20) into the wellbore to deploy the external support device (communication assembly 2100, shown in Fig 21) in the wellbore at a target depth (communication assemblies 2100 mounted relative to exterior of casing being placed in the borehole, abstract, par [0075]); and 
obtaining annular flow data with the data collection device in the wellbore with respect to annular flow between the work string (casing 20) and a larger conduit or a wellbore wall (wellbore 18) (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]), wherein the annular flow data is obtained while the external support device is held at the target depth (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235], acoustic sensing system 2300 is held in wellbore, acoustic sensor may detect presence and position in wellbore 18, which requires being located in the wellbore, Fig 25, par [0023]).
Claim 18: Roberson discloses coupling one or more additional external support devices to the work string at spaced apart locations (one or more communication assemblies, such as 2100, are mounted relative to the exterior of a casing 20 being placed in a borehole 18, placed in longitudinally spaced relation to one another, abstract, Fig 5, par [0105]), wherein the additional external support devices (2100) each support respective data collection devices (flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]).
Claim 20: Roberson discloses running a fiber-optic cable (cable 1130) into the wellbore with the work string (20) (cable 1130 may be embedded or housed in the groove 1122 and run longitudinally along a length of the groove 1122, Fig 10, par [0121]), obtaining data from distributed acoustic sensing and/or distributed temperature sensing (unit 2310 contains temperature sensors, par [0234]) with the fiber-optic 1130 may be situated in groove 1122, one or more data lines configured to carry data signals between downhole devices and an exterior of the wellbore 18, par [0121]-[0122], flow may be monitored with acoustic sensors 2352 which are part of acoustic transceiver 2356 which can be incorporated into ribs 1201, par [0209], [0234]-[0235]), data interrogation/communication units 1140 transmit the sensor data to the processor 1150, which processes the sensor data, par [0125]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson in view of DeBray et al., US 6,032,748 (hereinafter DeBray)
Claim 4: Roberson discloses opposing pairs of the stabilizers (communication assembly 2100 is a hinged clamshell, or a two part assembly, that can be secured around a length of casing, shown in Fig 21, par [0191]);
Roberson is silent as to fasteners are secured through opposing pairs of the stabilizers to secure the first portion and the second portion to one another.
DeBray discloses a stabilizer (10) that is capable of being affixed to a drill string.  The stabilizer includes fasteners (threaded connectors 46) are secured through opposing pairs of the stabilizers (halves 28, 30) to secure the first portion and the second portion to one another (threaded screw holes 44 are provided through each of the clamps 34, 36 so that suitable threaded connectors 46 can be used to secure the two halves 28, 30 of the wear sleeve 26 together in a radially surrounding relation, Fig 3, col 3, ln 11-35).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Roberson to include fasteners secured through opposing pairs of the stabilizer as disclosed by DeBray, as this modification would have secured the two halves of the stabilizer together (DeBray, col 3, ln 11-35).

Claims 8, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson in view of  Mandal et al., US 6,026,913 (hereinafter Mandal).
Claim 8: Roberson fails to disclose a geophone disposed in at least one of the stabilizers for obtaining distributed seismic profiles.
Mandal discloses a drill string which includes adjustable stabilizers. A geophone disposed in at least one of the stabilizers for obtaining distributed seismic profiles (acoustic receivers comprise Fig 8, col 4, ln 43-50, geophones detect acoustic signals from acoustic source 30, data collected by geophone 840 is sent to the surface and processed to determine the characteristics of the surrounding formation and the location of an acoustic source, Fig 8, col 8, 13-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Roberson to include a geophone as disclosed by Mandal as this modification would have allowed for obtaining determining the characteristics of the surrounding formation (par [0033]).
Claim 15: Roberson discloses the memory module (memory 1838) is disposed on a circuit board (memory 1838 may be any form of electrical storage mechanism, and in most examples will include one or more of volatile or nonvolatile memory, including one or more of DRAM, SRAM, Flash, MRAM, and combinations of any of the foregoing, as well as other known forms of memory device, par [0156]) that is integrated into one of the stabilizers (one or more of the electrical components of Fig 18 are housed in rib 2101, par [0154]); and
wherein the stabilizers comprise fins (ribs 2101) that extend radially from the outer surface of the body (ribs 2101 extend radially from outer surface of support body, see Fig 21).
Roberson fails to disclose the apparatus further comprises a geophone disposed in at least one of the stabilizers for obtaining distributed seismic profiles.
Mandal discloses a drill string, which includes adjustable stabilizers. A geophone is disposed in at least one of the stabilizers for obtaining distributed seismic profiles (acoustic receivers comprise geophones located in the blades of adjustable stabilizer, Fig 8, col 4, ln 43-50, geophones detect acoustic signals from acoustic source 30, data collected by geophone 840 is sent to the surface and processed to determine the characteristics of the surrounding formation and the location of an acoustic source, Fig 8, col 8, 13-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Roberson to include a geophone as disclosed by Mandal as this modification would have allowed for obtaining determining the characteristics of the surrounding formation (par [0033]
Claim 19: Roberson fails to disclose the external support device further carries at least one geophone; and wherein the method further comprises taking one or more measurements with the geophone in the wellbore to obtain distributed seismic profiles.
Mandal discloses a drill string, which includes and external support device (adjustable stabilizers) and a geophone is disposed in at least one of the stabilizers for obtaining distributed seismic profiles (acoustic receivers comprise geophones located in the blades of adjustable stabilizer, Fig 8, col 4, ln 43-50); and 
wherein the method further comprises taking one or more measurements with the geophone in the wellbore to obtain distributed seismic profiles. (geophones detect acoustic signals from acoustic source 30, data collected by geophone 840 is sent to the surface and processed to determine the characteristics of the surrounding formation and the location of an acoustic source, Fig 8, col 8, 13-30).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the external support device of Roberson to include a geophone for taking one or more measurements as disclosed by Mandal as this modification would have allowed for obtaining determining the characteristics of the surrounding formation (Mandal, par [0033]).

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson in view of  Goodwin, US 2011/0005745 (hereinafter Goodwin).
Claim 10: Roberson fails to disclose a sample chamber integrated into at least one of the stabilizers.
Goodwin discloses a sampling while drilling device (410) that includes a stabilizer that may include one or more blades (423) to engage a wellbore (411) (par [0036]).  The sampling while drilling device includes fluid collection chambers in sample carrier module (492) which are integrated into the stabilizer blades (423) through fluid sensor unit (470) attached to fluid admitting assembly (406).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the stabilizer of Roberson to include a sample chamber as disclosed by Goodwin, as this modification would have allowed for the collection of fluid samples within the stabilizers (Fig 3B, par [0037]-[0039]).

Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson in view of  Hampson et al., US 2015/0144357 (hereinafter Hampson).
Claim 12: Roberson discloses a work string (casing 20) and wherein the stabilizers comprise fins (ribs 2101) that extend radially from the outer surface of the body (ribs 2101 extend radially from outer surface of support body, see Fig 21).
Roberson is silent as to the work string comprises coiled tubing.
Hampson discloses a method and apparatus for running tubular members in and out of a well (par [0015]). Tubular members include coiled tubing, jointed pipe, and similar tubing members all generally cylindrical tubing made of metal composite for use in oil or gas wellbores (par [0002]). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the work string of Roberson to comprise coiled tubing as disclosed by Hampson, as jointed pipe and coiled tubing as both well-known types of tubular members (Hampson, par [0002]) and art recognized equivalents used in oil and gas wellbores, and one of ordinary skill would have been capable of choosing the appropriate tubular member as necessitated by the specific requirements of a given application.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roberson in view of  Hampson and Gamble et al., US 2018/0274322 (hereinafter Gamble).
Claim 16: Roberson discloses a work string (casing 20).
Roberson fails to disclose a reel on which the work string is partially disposed; an injector comprising a drive chain assembly arranged to grip the work string and run the work string into and out of a wellbore; a stripper mounted on the injector to provide a hydraulic seal around the work string; a lubricator in a form of a tube arranged to receive the work string from the stripper and contain the work string under pressure; a blowout preventer installed at a wellhead that receives the work string from the lubricator, wherein the blowout preventer comprises blades for cutting the work string when activated and rams for sealing around the work string when activated; and a work window installed above the blowout preventer through which the external support device is installed on the work string.
Hampson discloses a method and apparatus for running hybrid strings of coiled tubing and jointed pipe on a reel on which the work string (coiled tubing) is partially disposed (coiled tubing is disposed on reels, par [0004]); 
an injector (injector apparatus 10, Fig 1, par [0019]) comprising a drive chain (drive chains 214a, 214b) assembly arranged to grip (via gripping mechanism not shown) the work string and run the work string into and out of a wellbore (driving mechanism 212 may allow a tubular member to be run into the well or out of the well, driving mechanism 212 my comprise a pair of opposed drive chains 214a, 214b, and a gripping mechanism, par [0026]); 
a stripper (stripping ram and equalizing assembly 17) mounted on the injector (10) (Fig 1) to provide a hydraulic seal around the work string (10) (Fig 1, par [0020]); 
a lubricator (lubricator 16) in a form of a tube (lubricator 16 is shown as tube in Fig 1) arranged to receive the work string (10) from the stripper (17) and contain the work string (10) under pressure; 
a blowout preventer (coiled tubing blowout preventer 15) installed at a wellhead (wellhead 12) that receives the work string (10/410) from the lubricator, wherein the blowout preventer (14) comprises blades for cutting the work string when activated and rams for sealing around the work string when activated; and 
a work window (work window 260) installed above the blowout preventer (14) through which the external support device is installed on the work string.
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Roberson to comprise the method and apparatus as disclosed by Hampson, as this modification would have provided a manner in which to introduce the work string of Roberson into the wellbore (Hampson, title, abstract, par [0002]).
Roberson, as modified by Hampson, is silent as to the blowout preventer comprises blades for cutting the work string when activated and rams for sealing around the work string when activated.
Gamble discloses a blowout prevention system including a blind shear ram (see abstract). The blind shear ram (102) includes blades (116, 120) a seal (124). During operation the blind shear ram (124) cuts a pipe extending through the wellbore and the carriers move to a second position to seal the wellbore using the blind shear ram (124) (par [0002], [0026], [0028]-[0030]
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the blowout preventer of Roberson modified by Hampson, to include blades and rams as disclosed by Gamble, as it is well-known in the art for blowout preventers to cut pipe and seal a wellbore to inhibit release of materials through the wellbore (Gamble, par [0002]).
Conclusion
Claims 1-20 are rejected. No claims are allowed. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE N BUTCHER whose telephone number is (571)272-1623.  The examiner can normally be reached on Monday-Friday 10-6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAROLINE N BUTCHER/             Primary Examiner, Art Unit 3676